DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The status of the 04/20/2022 claims, is as follows: Claims 1-9 have been amended; claims 10-16 have been added; claims 1-16 are pending.
Note:
The amendment to Specification filed on 04/20/2022 is acknowledged. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In claim 1:
The limitation “a latch unit… to restrict”
“unit” is the generic placeholder. 
“to restrict” is the functional language.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: 
The limitation “a latch unit" has been described in originally-filed specification in para. 0057-0058 as latch 281 “the latch 281 includes a latch head 281a, a latch body 281b extending downward from a center of a bottom surface of the latch head 281a, a latch leg 281c bent to a lower end of the latch body 281b, a rotational shaft 281d extending from a center of the latch body 281b in the front and rear direction, and a spring support rib 281e protruding from the latch body 281”. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 10:
The limitation "the bearing support" in line 1 renders the claim indefinite because it lacks an antecedent basis. There is no previous instance of “a bearing support” recited. However, there is a previous instance of “a bearing supporter” recited in line 5 of claim 9 from which claim 10 depends from.  
For the purpose of substantive examination, it is presumed that “the bearing support” has antecedent basis in claim 9 which recites “a bearing supporter”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 7-9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Turner (US 20140239788) in view of Armstrong (US 20140285078)
Regarding claim 1, Turner discloses a cooking apparatus (oven appliance 100; fig. 2) comprising: 
a cabinet (cabinet 102) having a cooking space (cavity 104) therein; 
a tray (first shelf 222) on a top surface of which an object to be cooked is placed (fig. 3); and 
a pair of elevation devices (rack assembly 200 that allows shelves to slide in and out of the cavity and to be elevated to a desired height) configured to connect side surfaces of an inside of the cabinet (cabinet 102) to side surfaces of the tray (first shelf 222) (fig. 2), the pair of elevation devices (rack assembly 200) being configured so that the tray (first shelf 222) is insertable into and withdrawable from the cooking space (cavity 104) (para. 0031),
wherein each of the pair of elevation devices (rack assembly 200) comprises: 
a fixed rail (fixed portion 214 of mounting features 210) fixed to the side surface of the cabinet (cabinet 102) (para. 0031; fig. 3); 
a movable rail (sliding portion 216 of mounting features 210 that is connected to vertical adjustment assembly 230. It is noted the vertical adjustment assembly 230 is considered movable rail because it is connected to the sliding portion 216) configured to move in a frontward and rearward along the fixed rail (fixed portion 214) in a state of being connected to the fixed rail (para. 0031; fig. 3);
an arm member (support link 250 and connector link 274) having a first end rotatably connected to an outer surface of the movable rail (sliding portion 216) and a second end connected to the side surface of the tray to elevate the tray (para. 0036, 0039, and 0040; fig. 6) (it is noted that 250 and 274 are rotatably connected to mounting feature 210 that includes fixed portion 214 and sliding portion 216), wherein the arm member (support link 250 and connector link 274) comprises a front arm (connector link 274) and a rear arm (support link 250), 21 which are spaced apart from each other in the frontward and rearward direction (fig. 5) (looking at fig. 5, support link 274 is spaced apart from link 250 in the front and rear direction). 

    PNG
    media_image1.png
    447
    755
    media_image1.png
    Greyscale

Turner does not disclose:
a latch unit disposed on an inner surface of the movable rail to restrict movement of the movable rail when the arm member rotates to elevate the tray, wherein the latch unit is mounted on the inner surface of the movable rail facing a side surface of the fixed rail. 
However, Armstrong discloses a latch unit (latch mechanism 210) disposed on an inner surface of the movable rail (slide assembly 170) to restrict movement of the movable rail (slide assembly 170) when the arm member (support legs 138) rotates to elevate the tray (shelf 120) (para. 0048, 0050-0051) (it is noted that latch mechanism 210 prevents the slide assembly 170 from sliding while the shelf 120 is elevated by the rotation of the support legs 138), wherein the latch unit (latch mechanism 210) is mounted on the inner surface of the movable rail (slide assembly 170) facing a side surface of the fixed rail (frames 172) (it is noted latch mechanism 210 engages with the 218 of frame 172 to refrain the shelf from sliding in and out of the cavity. It is also noted that inner surface of the movable rail faces the frame 172) (para. 0048 and 0051). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevation device of Turner to include the latch unit disposed on the inner surface of the movable rail, wherein the latch unit is mounted on the inner surface of the movable rail facing the side surface of the fixed rail as taught by Armstrong, in order to secure the shelf in place so that the shelf may be elevated without unintentionally sliding the shelf (para. 0054 of Armstrong). 

Regarding claim 3, Armstrong discloses the latch unit (latch mechanism 210) comprises: 
a latch (latch 214); 
a support rib (rivet 216) protruding from the inner surface of the movable rail (slide assembly 170) to rotatably support the latch (latch 214) (para. 0050); and 
an elastic member (spring) interposed between the latch (latch 214) and the inner surface of the movable rail (slide assembly 170) (para. 0053), 22 wherein the latch (latch 214) comprises: 
a latch head (top of rivet 216) (para. 0050; annotated fig. 14); 
a latch body (annotated fig. 14) extending from a bottom surface of the latch head (top of rivet 216); 
a latch leg (continuation of rivet 216) bent downward from a lower end of the latch body (because rivet 216 is round-shaped, therefore it is bent); 
a rotational shaft (latch receiver 218) protruding from each of front and rear surfaces of the latch body (looking at fig. 14, latch receiver 218 penetrates through the latch body) (para. 0051); and 
a spring support rib (hook 220) which protrudes from any point of the latch body (fig. 14), which corresponds to an upper side of the rotational shaft (latch receiver 218) and in which the elastic member (spring) is inserted (para. 0053) (it is noted the hook 220’s shape corresponds to the shape of receiver 218 in order to engage with the receiver 218 to secure the rack assembly in place), and wherein the movable rail (slide assembly 170) comprises: 
an upper hole (hole on the first surface of slide assembly 170 through which portion of rivet 216 is inserted) into which a first end of the latch head is inserted; and 
a lower hole (hole on the second surface of slide assembly 170 through which another portion of rivet 216 is inserted) which the latch leg is inserted (fig. 14) (it is noted rivet 216 penetrates through the upper and lower hole in the slide assembly 170 on either side of the slide assembly). 


    PNG
    media_image2.png
    385
    729
    media_image2.png
    Greyscale

[AltContent: textbox (Rotational shaft)][AltContent: arrow][AltContent: textbox (Latch body)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Latch leg)][AltContent: textbox (Latch head)]
    PNG
    media_image3.png
    468
    454
    media_image3.png
    Greyscale


Regarding claim 4, the modification of Turner and Armstrong discloses substantially all the features as set forth above, except an avoidance groove that is recessed by a predetermined depth from an upper end of the rear arm is defined to prevent the one end of the latch head, which passes through the upper hole, from 23 interfering with the rear arm.  
However, Armstrong discloses an avoidance groove (annotated fig. 5 that is defined by support legs 138) that is recessed by a predetermined depth from an upper end of the rear arm (support legs 138) is defined to prevent the one end of the latch head (top of rivet 216), which passes through the upper hole (hole on the first surface of 170), from 23 interfering with the rear arm (support legs 138) (it is noted that the support legs 138 prevents the latch from physically interfering with rotation of support legs 138). 


[AltContent: textbox (Avoidance groove)][AltContent: arrow]

    PNG
    media_image4.png
    363
    741
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rear arm of Turner to include the avoidance groove as taught by Armstrong, in order to allow the rear arm to rotate freely to elevate the shelf without accidentally hitting the latch. 

Regarding claim 7, Turner discloses the cooking apparatus (oven appliance 100), further comprising at least one support rib (a plurality of teeth 234 of geared rack 232) protruding from an outer surface of the 2,-movable rail (top surface 236 of geared rack 232 of vertical adjustment assembly 230) to support the arm member (support link 250 and connector link 274) and restrict the rotation of the arm member at the same time (para. 0044; figs. 6-7).  

 Regarding claim 8, Turner discloses the cooking apparatus (oven appliance 100), wherein each of the pair of elevation devices (rack assembly 200) further comprises a stopper unit (gears 240) disposed on a front end of the rear arm (support link 250) (fig. 6), and wherein the stopper unit (gears 240) comprises: 
a cam (second gear 244) fixed to the front end of the rear arm (support link 250) to rotate as one body with the rear arm (support link 250) (para. 0044); and 
a damper (first gear 242) disposed at a rear side of the cam (second gear 244) to restrict rotation of the cam (para. 0044) (it is noted the first gear 242 locks with second gear 244 and geared rack 232 to prevent the rotational movement of support link 250, thereby locking the first shelf 220 in its vertical position. “damper” is interpreted to mean “restrain or inhibit” according to attached Vocabulary definition).  

    PNG
    media_image5.png
    458
    736
    media_image5.png
    Greyscale


Regarding claim 9, Turner discloses the cooking apparatus (oven appliance 100), wherein a plurality of stopping grooves (gaps between teeth 248) is defined in a circumferential surface of the cam (second gear 244) (para. 0043; fig. 7), and wherein the damper (first gear 242) comprises: 
a bracket (coupling link 249); 
a bearing supporter (a set of teeth 246) provided to be movable in the frontward and rearward direction inside of the bracket (coupling link 249) (it is noted when the first gear 242, the set of teeth moves in the direction of front and rear direction); and  25
a bearing (pin or rod annotated fig. 7 that connects the coupling link 249 to the first gear 242) mounted onto a front end of the bearing supporter (a set of teeth 246); and 
[AltContent: textbox (bearing)][AltContent: arrow]
    PNG
    media_image5.png
    458
    736
    media_image5.png
    Greyscale

Turner does not disclose an elastic member that applies elastic free to the bearing supporter.  
However, Brunner discloses an elastic member (damper spring 23) that applies elastic free to the moving part (limit stops are elastically sprung) (col. 4, lines 30-37).

    PNG
    media_image6.png
    568
    803
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bearing supporter of Turner such that it is connected to the elastic member as taught by Brunner, in order to prevent a hard stop as the shelf elevated to a desired height. 
The modification of Turner and Brunner results in the elastic member applies elastic free to the bearing supporter (the damper spring 23 applies elastic force to moving parts i.e. 242 and link 249). 

    PNG
    media_image7.png
    467
    729
    media_image7.png
    Greyscale

Regarding claim 14, Turner discloses a cooking apparatus (oven appliance 100; fig. 2), comprising: 
a cabinet (cabinet 102) having a cooking space (cavity 104 ) therein; 
a tray (first shelf 222) on a top surface of which an object to be cooked is placed (fig. 3); and 
a pair of elevation devices (rack assembly 200 as annotated in fig. 3 that allows shelves to slide in and out of the cavity and to be elevated to a desired height) configured to connect side surfaces of an inside of the cabinet (cabinet 102) to side surfaces of the tray (first shelf 222) (fig. 2), the pair of elevation devices (rack assembly 200) being configured so that the tray is insertable into and withdrawable from the cooking space (cavity 104) (para. 0031), wherein each of the pair of elevation devices (rack assembly 200) comprises: 
a fixed rail (fixed portion 214 of mounting features 210) fixed to the side surface of the cabinet (para. 0031; fig. 3); 
a movable rail (sliding portion 216 of mounting features 210 that is connected to vertical adjustment assembly 230. It is noted the vertical adjustment assembly 230 is considered movable rail because it is connected to the sliding portion 216) configured to move in a frontward and rearward direction along the fixed rail (fixed portion 214) in a state of being connected to the fixed rail (para. 0031; fig. 3); 
an arm member (support link 250 and connector link 274) having a first end rotatably connected to an outer surface of the movable rail (sliding portion 216) and a second end connected to the side surface of the tray to elevate the tray ((para. 0036, 0039, and 0040; fig. 6) (it is noted that 250 and 274 are rotatably connected to mounting feature 210 that includes fixed portion 214 and sliding portion 216), wherein the arm member (support link 250 and connector link 274) comprises a front arm (connector link 274) and a rear arm (support link 250), which are spaced apart from each other in the frontward and rearward direction (fig. 5) (looking at fig. 5, support link 274 is spaced apart from link 250 in the front and rear direction). 
Turner does not disclose:
a latch unit disposed on an inner surface of the movable rail to restrict movement of the movable rail when the arm member rotates to elevate the tray, wherein the latch unit is mounted on the inner surface of the movable rail facing a side surface of the fixed rail, wherein the latch unit comprises: 
a rotatable latch; and 
a spring interposed between the latch and the inner surface of the movable rail, wherein the rotatable latch comprises: 
a T-shaped first end; 
a latch body extending from the first end and rotatably supported with respect to the movable rail; and 
a second end extending from the latch body, and wherein the movable rail comprises: 
an upper hole into which a first side of the T-shaped first end is inserted; and 
a lower hole into which the second end is inserted.
However, Armstrong discloses:
a latch unit (latch mechanism 210) disposed on an inner surface of the movable rail (slide assembly 170) to restrict movement of the movable rail when the arm member (support legs 138) rotates to elevate the tray (shelf 120) (para. 0048, 0050-0051) (it is noted that latch mechanism 210 prevents the slide assembly 170 from sliding while the shelf 120 is elevated by the rotation of the support legs 138), wherein the latch unit (latch mechanism 210) is mounted on the inner surface of the movable rail (slide assembly 170) facing a side surface of the fixed rail (frames 172) (it is noted latch mechanism 210 engages with the 218 of frame 172 to refrain the shelf from sliding in and out of the cavity. It is also noted that inner surface of the movable rail faces the frame 172) (para. 0048 and 0051), wherein the latch unit (latch mechanism 210) comprises: 
a rotatable latch (rotatable latch 214); and 
a spring (spring) interposed between the latch (latch 214) and the inner surface of the movable rail (slide assembly 170) (para. 0053), wherein the rotatable latch (rotatable latch 214) comprises: 
a T-shaped first end (first end of rivet 216 forms a T-shape with the surface of body 214 of the latch 214); 
a latch body (body 214 of latch 214) extending from the first end and rotatably supported with respect to the movable rail (slide assembly 170); and 
a second end (second end of rivet 216) extending from the latch body (body 214 of latch 214), and wherein the movable rail (slide assembly 170) comprises: 
an upper hole into which a first side of the T-shaped first end is inserted (hole on a first surface of slide assembly 170 into which the first end of rivet 216 is inserted); and 
a lower hole into which the second end is inserted (hole on a second surface of slide assembly 170 into which the second end of rivet 216 is inserted) (para. 0050).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevation device of Turner to include the latch unit comprising components as set forth above, disposed on the inner surface of the movable rail as taught by Armstrong, in order to secure the shelf in place so that the shelf may be elevated without unintentionally sliding the shelf (para. 0054 of Armstrong). 

[AltContent: textbox (Latch body)][AltContent: arrow]
    PNG
    media_image8.png
    315
    318
    media_image8.png
    Greyscale


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the modification of Turner and Armstrong, in view of Brunner (US 5746118)
Regarding claim 2, the modification of Turner and Armstrong discloses substantially all of the claimed features as set forth above. Turner discloses the cooking apparatus (oven appliance 100), wherein the sliding portion 216 is slidably mounted to the fixed portion 214, such that the sliding portion 216 is movable along the fixed portion 214 in the L-direction (para. 0031; fig. 3). 

    PNG
    media_image9.png
    446
    741
    media_image9.png
    Greyscale

Turner does not discloses:
a withdrawal restriction rib protruding from a side surface of the fixed rail; and 
a hook end protruding from a rear end of the movable rail so as to be hooked with the withdrawal restriction rib.  
However, Brunner discloses a movable tray 24 that is slidable along a guide 26 of a holding element 9, wherein the movable tray 24 has a lug 28 that is hooked into the cutout 27 of the guide 26. 
In other words, Brunner discloses a withdrawal restriction rib (cutout 27) protruding from a side surface of the fixed rail (guide 26); and 
a hook end (lug 28) protruding from a rear end of the movable rail (movable tray 24) so as to be hooked with the withdrawal restriction rib (col. 5, lines 6-13).  

    PNG
    media_image10.png
    356
    821
    media_image10.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the movable rail and the fixed rail of Turner, such that the hook end of the movable rail is hooked with the withdrawal restriction rib of the fixed rail as taught by Brunner. Doing so would achieve a defined limit for the sliding portion relative to the fixed portion. As a result, the defined limit for the tray to be withdrawn relative to the cavity is achieved. 

Allowable Subject Matter
Claims 5-6, and 10-13, and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5 would be allowable for disclosing “when the arm member is not rotated, the lower hole is covered by the rear arm, and when the rear arm is rotated to open the lower hole, the latch is rotated by a restoring force of the elastic member, and the first end of the latch head is moved out of the upper hole by the rotation of the latch.” 
Claim 6 would be allowable for disclosing “a movement restriction hole is defined at any point of the fixed rail, and when the first end of the latch head is moved out of the upper hole, a second end of the latch head is inserted into the movement restriction hole to restrict the movement of the movable rail.”

Claim 10 would be allowable for disclosing “the bearing support comprises: a bearing shaft; a bearing accommodating portion that accommodates the bearing mounted on the bearing shaft; and a support rod.”

Claim 11 would be allowable for disclosing “the bracket includes a pair of side surfaces and a rear surface, and wherein the elastic member extends between the rear surface and the bearing accommodating portion and is inserted onto an outer surface of the support rod.” 

Claim 12 would be allowable for disclosing “the latch unit is selectively engaged with the upper hole of the movable rail, wherein when the arm member is not rotated, the lower hole is covered by the rear arm, and when the rear arm is rotated to open the lower hole, the latch unit is disengaged from the upper hole by rotation of the latch unit.”

Claim 13 would be allowable for disclosing “a movement restriction hole is defined at any point of the fixed rail, and when the latch unit is disengaged from the upper hole, the latch unit is engaged with the movement restriction hole to restrict movement of the movable rail.”

Claim 15 would be allowable for disclosing “when the arm member is not rotated, the lower hole is covered by the rear arm, and when the rear arm is rotated to open the lower hole, the latch is rotated by a restoring force of the spring, and the first side of the T-shaped first end is moved out of the upper hole by the rotation of the latch.”

Claim 16 would be allowable for disclosing “a movement restriction hole is defined at any point of the fixed rail, and when the first side of T-shaped first end is moved out of the upper hole, a second side of the T-shaped first end is inserted into the movement restriction hole to restrict the movement of the movable rail.”
The prior art of record Armstrong (US 20140285078) discloses a latch unit (latch mechanism 210) to lock the tray from sliding in and out while the tray is elevated (para. 0048 and 0051). Armstrong does not disclose “the first end of the latch head is moved out of the upper hole by the rotation of the latch” recited in claim 5 (similarly recited in claim 6). 
There is no teaching, reasonable and/or obvious suggestion, and/or reasonable and/or obvious motivation to change Armstrong’s latch unit to arrive at the claimed invention. 

Response to Amendment
With respect to Rejection 112b: since amendment made to Claim 7, the rejection 112b is withdrawn. 

Response to Argument
Applicant's arguments filed on 04/20/2022 have been considered but they are respectfully not persuasive because: 
Applicant’s Arguments: with respect to claim 1 on p. 16-17 of the Remarks “the Examiner acknowledged that Turner fails to disclose or suggest a latch unit. Armstrong fails to overcome the deficiencies of Turner, as Armstrong fails to disclose or suggest a pair of elevation devices each comprising a latch unit disposed on an inner surface of the movable rail to restrict the movement of the movable rail when the arm member rotates to elevate the tray, wherein the latch unit is mounted on the inner surface of the movable rail facing a side surface of the fixed rail. Latch mechanism 210 includes a pair of rotatable latches 214 positioned on opposing sides 136 of shelf 120 near front portion 212 of shelf support assembly 106.”
Examiner’s Responses: Examiner respectfully disagrees. Turner discloses a pair of elevation device as evident in Fig. 3. Armstrong discloses a pair of latch unit (latch mechanism 210; fig. 2) that is disposed on an inner surface of the movable rail facing a side surface of the fixed rail (frames 172) (fig. 2). The modification results in the pair of latch unit positioned on opposing sides of shelf 120. 
[AltContent: textbox (Inner surface of movable rail)][AltContent: arrow]
    PNG
    media_image11.png
    525
    667
    media_image11.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761